DETAILED ACTION
This action is responsive to claims filed 18 January 2021.
Claims 1-18 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 20 of U.S. Patent No. 10,925,013 (hereinafter '013). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the present claims encompasses the scope of the of '013 as provided below.
Re Claim 1, as provided in the table below, this claim encompasses the scope of claim 4 of ‘013.
Present Application
‘013
1.	A method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization with a neighboring base station, the method comprising: 
1.	A method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization with a neighboring base station, the method comprising: 
determining that a signal being transmitted by a second neighbor cell is interfering with or is likely to interfere with a reference signal transmitted by the first neighbor cell and needed by the base station for synchronization; and 
determining that a signal being transmitted by a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal, from a second neighbor cell, that is used by the base station for synchronization; 
sending towards the second neighbor cell, in response to said determining, a request for activation of a reference signal muting pattern by the second neighbor cell.
sending towards the first neighbor cell, in response to said determining, a request for activation of a reference signal muting pattern by the first neighbor cell; and 

subsequently determining that the signal from the second neighbor cell is not needed or is unavailable for synchronization and, in response, sending a message, towards the first neighbor cell, indicating that the reference signal muting Pattern may be deactivated.
identifying a first neighbor cell as a desired over-the-air synchronization source, based on at least one of a stratum level or synchronization status of the first neighbor cell; 
4.	The method of claim 1, further comprising determining that the second neighbor cell is a desired synchronization source, prior to determining that the signal being transmitted by the first neighbor cell is interfering with or is likely to interfere with the second neighbor cell, by receiving synchronization information from at least the second neighbor cell, the synchronization information indicating at least one of a stratum level and synchronization status, and evaluating the received synchronization information.

Although the terms are not exactly the same between the claims, the claim 1 of the present application appears to encompass the scope of claim 4 of ‘013. For example, the claims exchange which node they refer to as a first neighbor cell and a second neighbor cell, although claim 4 of ‘013 explicitly claims that its determining step occurs before determining that a particular neighbor cell will interfere with another neighbor cell, claim 1 of the present application enumerates its equivalent limitation of “identifying” before its equivalent step of determining interference.
Other seemingly significant differences include whether the following corresponding terms are patently distinct: “a signal” of claim 4 of ‘013 and “a reference signal” of claim 1 of the present application, whether the claimed signal is “needed by the base station for synchronization” as in claim 1 of the present application and the claim signal is “used by the base station for synchronization” as in claim 4 of ‘013, and “a desired synchronization source” as in claim 4 of ‘013 and “a desired over-the-air synchronization source” as in claim 1 of the present application.
Regarding the “reference signal” of claim 1 of the present application and the “signal” of claim 4 of ‘013, a “signal” first appears as broader than a “reference signal”. However, claim 4 of ‘013 requires using the claimed signal for synchronization. Thus, the “signal” of claim 4 of ‘013 appears to function as a reference signal, because the signal is claimed as used as a reference for synchronization. Since the claimed “signal” of claim 4 of ‘013 and the claimed “reference signal” of claim 1 of the present application serve the same purpose and function, the broadest reasonable interpretation of both terms appears to be patently indistinct. Therefore, the “reference signal” of claim 1 of the present application and the “signal” of claim 4 of ‘013 appear to be of patent indistinct scope.
Regarding whether a signal that is “needed by the base station for synchronization” is patentably distinct from a signal that is “used by the base station for synchronization,” the term “used” may at first appear to be broader than “need,” because something can be used even if such use was not needed, and even if something is “needed” it could still not be “used.” However, the original disclosure of the present application appears to only disclose a base station determining that a signal is used by the base station for synchronization. See Fig. 11 and p. 19 ll. 7-10 and p. 22 ll. 3-7 of the Specification of the present application as originally filed for disclosure of a signal “used” for synchronization. The original disclosure appears to only disclose the base station determining whether a muting pattern is needed, not a “signal” – signals are disclosed as determined to be used.  See p. 14 ll. 4-10 and p. 15 ll. 7-16.  
If applicant intended for there to be a patentable difference between a signal that is “used…for synchronization” and a reference signal “needed…for synchronization,” then the present application might include matter that is not properly supported by its parent application, the present application may need to be re-designated as a continuation-in-part instead of a continuation of 14/890,340, and the original disclosure may also lack information for enabling a person having ordinary skill in the art to have a base station determine whether a reference signal is needed for synchronization instead of merely determining that a signal is used for synchronization, because the distinction between determining if something is needed or is to be used is not clear from the original disclosure of the present application. 
Since the broadest reasonable interpretation allows for these terms to be interpreted as synonymous in light of the original disclosure, they will be interpreted as such. However, if applicant wishes to distinguish claim 1 of the present application from claim 4 of ‘013 on this point, then issues involving new matter and enablement may need to be resolved. Therefore, a base station determining that a signal is used by the base station for synchronization and that a reference signal is needed by the base station for synchronization are patently indistinct.
Regarding the claimed “desired over-the-air synchronization source” of claim 1 of the present application and the claimed “desired synchronization source” of claim 4 of ‘013, whether a synchronization source is “over-the-air” may appear to be of different scope at first glance. However, claim 1 of ‘013 already requires the claimed method to apply to “over-the-air synchronization.” Thus, there is no patentable difference between theses elements of claim 1 of the present application and claim 4 of ‘013. 
Further, “identifying…based on at least one of a stratum level or synchronization status of the first neighbor cell” of claim 1 of the present application appears to encompass “determining…by receiving synchronization information from at least the second neighbor cell, the synchronization information indicating at least one of a stratum level and synchronization status, and evaluating the receiving synchronization information” of claim 4 of ‘013. 
Thus, claim 4 of ‘013 cannot be practiced without also practicing claim 1 of the present application. Therefore, claim 1 of the present application and claim 4 of ‘013 are patentably indistinct.
Re Claim 2, as provided in the table below, this claim encompasses the scope of claim 4 of ‘013.

Present Application
‘013
2. The method of claim 1, further comprising
1.	A method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization with a neighboring base station, the method comprising: 

determining that a signal being transmitted by a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal, from a second neighbor cell, that is used by the base station for synchronization; 

sending towards the first neighbor cell, in response to said determining, a request for activation of a reference signal muting pattern by the first neighbor cell; and 
subsequently determining that the reference signal from the first neighbor cell is not needed or is unavailable for synchronization and, in response, sending a message, towards the second neighbor cell, indicating that the reference signal muting pattern may be deactivated. 

subsequently determining that the signal from the second neighbor cell is not needed or is unavailable for synchronization and, in response, sending a message, towards the first neighbor cell, indicating that the reference signal muting Pattern may be deactivated.

4.	The method of claim 1, further comprising determining that the second neighbor cell is a desired synchronization source, prior to determining that the signal being transmitted by the first neighbor cell is interfering with or is likely to interfere with the second neighbor cell, by receiving synchronization information from at least the second neighbor cell, the synchronization information indicating at least one of a stratum level and synchronization status, and evaluating the received synchronization information.

Although the terms are not exactly the same between the claims, the claim 2 of the present application appears to encompass the scope of claim 4 of ‘013. Similar to Re Claim 1, differences between claim 2 of the present application and claim 4 of ‘013 include exchanging which neighbor cell is referred to as the first neighbor cell and the second neighbor cell, and referring to the “signal” of claim 4 of ‘013, which is used as a reference signal, as a “reference signal”. Thus, claim 4 of ‘013 cannot be practiced without also practicing claim 2 of the present application. Therefore, the scope of claim 2 of the present application is also patently indistinct from claim 4 of ‘013.
Re Claim 9, as provided in the table below, this claim encompasses the scope of claim 19 of ‘013.
Current Application
‘013
9.	A base station apparatus comprising: 
19.	A base station apparatus comprising: 
a communications interface circuit configured to communicate with one or more other base stations or with one or more control nodes, or one or more of each; and 

a communications interface circuit configured to communicate with one or more other base stations or with one or more control nodes, or one or more of each; and 
a processing circuit configured to control the communications interface circuit and further configured to 

a processing circuit configured to control the communications interface circuit and further configured to 
determine that a signal being transmitted by a second neighbor cell is interfering with or is likely to interfere with a reference signal transmitted by the first neighbor cell and needed by the base station for synchronization; and
determine that a signal being transmitted by a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal, from a second neighbor cell, that is used by the base station apparatus for synchronization,
send towards the second neighbor cell, in response to said determining, a request for activation of a reference signal muting pattern by the second neighbor cell. 
send towards the first neighbor cell, via the communications interface circuit and in response to said determining, a request for activation of a reference signal muting pattern by the first neighbor cell, and

subsequently determine that the signal from the second neighbor cell is not needed or is unavailable for synchronization and, in response, send a message towards the first neighbor cell, via the communications interface circuit, the message indicating that the reference signal muting pattern may be deactivated.
identify a first neighbor cell as a desired over-the-air synchronization source, based on at least one of a stratum level or synchronization status of the first neighbor cell; 

20.	The base station apparatus of claim 19, wherein the processing circuit is further configured to determine that the second neighbor cell is a desired synchronization source, prior to determining that the signal being transmitted by the first neighbor cell is interfering with or is likely to interfere with the second neighbor cell, by receiving synchronization information from at least the second neighbor cell, via the communications interface circuit, the synchronization information indicating at least one of a stratum level and synchronization status, and evaluating the received synchronization information.

Although the terms are not exactly the same between the claims, the claim 9 of the present application appears to encompass the scope of claim 20 of ‘013, similar to how the scope of claim 1 of the present application appears to encompass the scope of claim 4 of ‘013, as provided above. Thus, under the same reasoning, claim 9 of the present application is patent indistinct from claim 20 of ‘013.
For example, the claims exchange which node they refer to as a first neighbor cell and a second neighbor cell, claim 9 of the present application refers to a second neighbor cell, and claim 20 of ‘013 refers to its first neighbor cell as “one of a plurality of neighbor cells,” but since both claims required a first neighbor cell and a second neighbor cell, the recitation of “one of a plurality of neighbor cells” in claim 20 of ‘013 appears to be superfluous. 
As provided above, “a signal…that is used by the base station apparatus for synchronization” (emphasis added) as required by claim 20 of ‘013, and “a reference signal…that is needed by the base station for synchronization” (emphasis added) as required by claim 9 of the present application, are of patently indistinct scope when the claims are read in the of their respective original disclosures. Determining a difference between a “used” signal and a “needed” signal may be paradoxical, and the original disclosures do not appear to support any such differentiation. Therefore, at this time, the broadest reasonable interpretation of the terms at issue are understood to be patently indistinct.
Further, recitation of the “determine” step of claim 20 of ‘013 occurring prior to the performance of the “determine” step of claim 19 of ‘013 appears to be encompassed by claim 9 of the present application reciting its equivalent “identify” step prior to its equivalent “determine” step and relying on the antecedent bases provided in the “identify” step in its recitation of its “determine” step. 
Finally, “send…via  the communications interface circuit” of claim 20 of ‘013 appears to be encompassed by the “send” step of claim 9 of the present application, since both claims are directed to “a base station apparatus” and the equivalent steps are both claimed as performed by each base station apparatuses’ communications apparatuses as controlled and configured by each base station apparatuses’ processing circuits. Thus, claim 20 of ‘013 cannot be practiced without also practicing claim 9 of the present application. Therefore, claim 9 of the present application is patently indistinct from claim 20 of ‘013.

Re Claim 10, as provided in the table below, this claim encompasses the scope of claim 20 of ‘013.
Present Application
‘013
10.	The base station apparatus of claim 9, wherein the processing circuit is further configured to 
19.	A base station apparatus comprising: 

a communications interface circuit configured to communicate with one or more other base stations or with one or more control nodes, or one or more of each; and 

a processing circuit configured to control the communications interface circuit and further configured to 

determine that a signal being transmitted by a first neighbor cell of a plurality of neighbor cells is interfering with or is likely to interfere with a signal, from a second neighbor cell, that is used by the base station apparatus for synchronization, 

send towards the first neighbor cell, via the communications interface circuit and in response to said determining, a request for activation of a reference signal muting pattern by the first neighbor cell, and 
subsequently determine that the signal from the first neighbor cell is not needed or is unavailable for synchronization and, in response, send a message towards the second neighbor cell, via the communications interface circuit, the message indicating that the reference signal muting pattern may be deactivated.
subsequently determine that the signal from the second neighbor cell is not needed or is unavailable for synchronization and, in response, send a message towards the first neighbor cell, via the communications interface circuit, the message indicating that the reference signal muting pattern may be deactivated.

20.	The base station apparatus of claim 19, wherein the processing circuit is further configured to determine that the second neighbor cell is a desired synchronization source, prior to determining that the signal being transmitted by the first neighbor cell is interfering with or is likely to interfere with the second neighbor cell, by receiving synchronization information from at least the second neighbor cell, via the communications interface circuit, the synchronization information indicating at least one of a stratum level and synchronization status, and evaluating the received synchronization information.

Although the terms are not exactly the same between the claims, the claim 10 of the present application appears to encompass the scope of claim 20 of ‘013. Similar to Re Claim 9, differences between claim 10 of the present application and claim 20 of ‘013 include exchanging which neighbor cell is referred to as the first neighbor cell and the second neighbor cell, and referring to the “signal” of claim 20 of ‘013, which is used as a reference signal, as a “reference signal”. Thus, claim 20 of ‘013 cannot be practiced without also practicing claim 10 of the present application. Therefore, the scope of claim 10 of the present application is also patently indistinct from claim 20 of ‘013.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8-9, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 8,374,163, previously made of record, hereinafter Horn) in view of Yi et al. (US 2016/0192304, previously made of record, hereinafter Yi) and Yi et al. (US 2016/0007310, previously made of record, hereinafter Yi’).
Re Claim 1, Horn discloses a method, in a base station operating in a wireless communications network, for facilitating over-the-air synchronization with a neighboring base station (Fig. 1 and 4:24-42 disclose a wireless communication system, wherein nodes 102 may comprise access points (APs) and relay points (RPs) providing connectivity for a cellular network for nodes 104 comprising access terminals (UEs); Figs. 3-5 and 6:19-37 disclose an example of an operation to determine whether to synchronize the timing of wireless nodes (Fig. 3), an example of an operation to synchronize the timing of wireless nodes (Fig. 4), and an example of a wireless node, specifically, an AP (Fig. 5) – compare with p. 11 ll. 21-28 of the Specification of the present application as originally filed disclosing “base station,” “relay node” and “access point” as synonymous – thus, Horn’s nodes 102 are within the scope of the claimed “base station”), the method comprising: 
identifying a first neighbor cell as a desired over-the-air synchronization source (Figs. 3, 5 and 6:38-67 disclose a wireless node (i.e., a first node; e.g. an AP)) receiving a pilot and other timing reference signals from a second node (the first neighbor cell), locking onto that signal and looking for a corresponding pilot signal to complete a synchronization process with the second node for establishing or maintaining communication between the nodes);
determining that a signal being transmitted by a second neighbor cell is interfering with or is likely to interfere with a reference signal (Fig. 3 and 6:38-56 disclose each wireless node (e.g., an AP as illustrated as node 500 in Fig. 5) transmitting synchronization channel signals and pilot signals (e.g., a channel reference signals) that may be used by other nodes for synchronization) transmitted by the first neighbor cell (6:57-67 disclose a first node (i.e., the claimed BS) detecting a synchronization signal from a second node (i.e., the first neighbor cell) – thus, disclosing the BS detecting a synchronization signal from the first cell; 7:1-16 disclose a node (i.e., the claimed BS) determining that it is receiving or may receive interfering transmissions from an asynchronous neighboring node (i.e., the second neighbor cell), thereby determining whether a neighboring asynchronous cluster (comprising the asynchronous node) is interfering with or may interfere with communication (i.e., data and synchronization signals – see 15:8-24, for example, disclosing the AP monitoring a communication medium for synchronization-related signals) at the first cluster comprising the first node and the second node; 7:33-42 disclose the AP (i.e., node 102A, the first node, BS) determining whether an asynchronous node (i.e., node 102C, the second neighbor cell) is interfering with any other nodes associated with the AP (i.e., the second node, node 102B, the first neighbor cell)) and needed by the base station for synchronization (Fig. 3, 4:24-26, 4:43-54, 5:16-21, 5:25-40, 6:38-44, 6:57-67, and 7:1-32 disclose the wireless node (AP) determining that the second neighbor cell is or is likely to interfere with a synchronization signal from the first neighbor cell that the AP uses to establish or maintain communication between the AP and the first neighbor cell as members of a synchronous cluster – wherein this interpretation of how the prior art appears to read on this particular limitation was affirmed in a Patent Trial and Appeal Board decision mailed on 31 August 2020 in parent application 14/890,340 – see pages 5-7 of Patent Board Decision – Examiner Affirmed in Part, attached hereto for convenience); and
sending towards the second neighbor cell, in response to said determining, a request (8:5-21 discloses the AP’s interference controller sending a message (directed or via one or more other nodes) to an interference controller of the interfering AP, wherein the message requests the interfering AP to limit its transmission during one or more upcoming time slots, such as by ceasing or abstaining from transmission of any signals during a requested time slot – effectively requesting the interfering AP to activate a muting pattern defined by indicated time slots during which the interfering AP is requested to cease or abstain from transmitting). 
Horn may not explicitly disclose:
wherein the request is for activation of a reference signal muting pattern by the second neighbor cell; and
identifying a first neighbor cell as a desired over-the-air synchronization source, based on at least one of a stratum level or synchronization status of the first neighbor cell.
However, in analogous art, Yi discloses:
sending towards the second neighbor cell, in response to said determining, a request for activation of a reference signal muting pattern by the second neighbor cell (Fig. 18 and ¶ 181 disclose an eNB sending a muting pattern to another eNB for activation – making the giving/exchange of the muting pattern a request for the other eNB to activate the received muting pattern).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yi to modify Horn in order to request that a base station activate a particular muting pattern. One would have been motivated to do this, because it would allow for efficient inter-cell interference coordination (Yi ¶ 74).
However, in analogous art, Yi’ discloses:
identifying a first neighbor cell as a desired over-the-air synchronization source, based on at least one of a stratum level or synchronization status of the first neighbor cell (Fig. 6 and ¶ 67 disclose a cluster master determining whether a target eNB can be synchronized to a source eNB based on the source eNB’s stratum level compared to a maximum supportable stratum level).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yi' to modify Horn-Yi in order to determine a synchronization source based on a stratum level or synchronization status. One would have been motivated to do this, because if the candidate source eNB's stratum level is at or exceeds a maximum supported stratum level, then the ability to synchronize with the source eNB may not be assumed (Yi' ¶ 67).
Re Claim 4, Horn-Yi-Yi’ disclose the method of claim 1.
Horn discloses receiving synchronization information from at least the first neighbor cell (Fig. 3 and 6:38-67 disclose the AP initially detecting a synchronization signal generated by a second node (the first neighbor cell) and locking onto that signal to receiving a pilot comprising an acquisition signal from the second node that the AP uses to complete the synchronization process with the second node for establishing or maintaining communication with the second node).
Horn-Yi may not explicitly disclose the synchronization information indicating at least one of the stratum level and synchronization status, wherein said identifying is based on the received synchronization information.
However, in analogous art, Yi’ discloses receiving synchronization information from at least the first neighbor cell, the synchronization information indicating at least one of the stratum level and synchronization status, wherein said identifying is based on the received synchronization information (Fig. 6 and ¶ 67 disclose a cluster master determining whether a target eNB can be synchronized to a source eNB based on the source eNB’s stratum level compared to a maximum supportable stratum level).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Yi’ to modify Horn-Yi in order to determine a synchronization source based on a stratum level, synchronization status or evaluating received synchronization information. One would have been motivated to do this, because if a candidate source eNB's stratum level is at or exceeds a maximum supported stratum level, then the ability to synchronize with the source eNB may not be assumed (Yi' ¶ 67).
Re Claim 8, Horn-Yi-Yi’ disclose the method of claim 1.
Horn discloses the  further comprising receiving, in response to said request, information identifying which resources are being muted or are to be muted by the second neighbor cell (Fig. 4 and 12:62 – 13:2 disclose an AP node advertising its new synchronization metrics after committing to synchronization determined from received messages from other AP nodes – where this AP is the aggressor AP, then the message may be part of interference control and the requesting AP may receive the advertisement after the aggressor AP has committed to comply with the request; Fig. 8 and 14:64-67disclose a cooperating AP node advertising its synchronization metrics after cooperating with a requesting AP node).
Re Claims 9 and 11, though of varying scope, the limitations of claims 9 and 11 are substantially similar or identical to those of claims 1 and 4, and are rejected under the same reasoning.
Re Claim 15, Horn-Yi-Yi’ disclose the base station apparatus of claim 9.
Horn discloses wherein the request for activation of the reference signal muting pattern includes an identification of one or more resources that should be muted (Fig. 3 and 8:5-21 disclose the AP’s message as requesting the other AP to cease transmission for a period of time).
Re Claim 18, though of a different scope, the limitations of claim 18 are substantially similar or identical to those of claim 8, and is rejected under the same reasoning. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horn-Yi-Yi’ as applied to claim 1 above, and further in view of Kwun et al. (US 2011/0300807, previously made of record, hereinafter Kwun).
Re Claim 3, Horn-Yi-Yi’ disclose the method of claim 1.
Horn-Yi-Yi’ may not explicitly disclose wherein the request for activation is sent to a controlling node in the wireless communications network, wherein the controlling node controls a base station corresponding to the second cell.
However, in analogous art, Kwun discloses wherein the request for activation is sent to a controlling node in the wireless communications network, wherein the controlling node controls a base station corresponding to the second cell (Figs. 3, 5, and ¶ 58 disclose a macro station sending a HandOver required message including a request for a blanking operation to an MME, a control node, that transmits a HandOver request including a “Blank On” cause value to a pico base station).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kwun to modify Horn-Yi-Yi’ in order to utilize a control node between nodes or base stations. One would have been motivated to do this, because an adaptive blanking (i.e., silencing or muting) method may be applied to a case where a Mobility Management Entity (MME) or a separate pico gateway is defined as a network entity (Kwun ¶ 55).
Claims 5-7, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Horn-Yi-Yi’ as applied to claims 1 and 9 above, and further in view of Wu (US 2016/0211955).
Re Claim 5, Horn-Yi-Yi’ disclose the method of claim 1.
Horn-Yi-Yi’ may not explicitly disclose the method further comprising receiving an indication of whether a reference signal muting pattern is available for the second neighbor cell, wherein said sending of the request is responsive to receiving said indication.
However, in analogous art, Wu discloses receiving an indication of whether a reference signal muting pattern is available for the second neighbor cell, wherein said sending of the request is responsive to receiving said indication (Fig. 8A and ¶ 49 disclose aggressor/interfering eNBs as providing sets of available Almost Blank Subframes (ABSes) to another eNB; ¶ 51 discloses the aggressor eNBs receiving a preferred ABS pattern (set), and the aggressor eNBs responding with an indication of the allocation ABS pattern).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Wu to modify Horn-Yi-Yi’ in order to determine a muting pattern for an interfering cell to use. One would have been motivated to do this, because this allows for a distributed ABS selection method and the use of different ABSes by interfering eNBs (Wu ¶ 49).
Re Claim 6, Horn-Yi-Yi’-Wu disclose the method of claim 5.
Horn-Yi may not explicitly disclose wherein the indication comprises or is associated with an identification of one or more muting patterns available for the second neighbor cell.
However, in analogous art, Wu discloses wherein the indication comprises or is associated with an identification of one or more muting patterns available for the second neighbor cell (Fig. 8A and ¶ 49 disclose each aggressor/interfering eNB providing a set of available ABS patterns to an eNB).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Wu to modify Horn-Yi-Yi’ in order to determine a muting pattern for an interfering cell to use. One would have been motivated to do this, because this allows for a distributed ABS selection method and the use of different ABSes by interfering eNBs (Wu ¶ 49).
Re Claim 7, Horn-Yi-Yi’ disclose the method of claim 1.
Horn-Yi-Yi’ may not explicitly disclose wherein the request for activation of the reference signal muting pattern includes an identification of one or more resources that should be muted, the identification of one or more resources that should be muted identifying a subframe pattern, or a pattern periodicity, or both.
However, in analogous art, Wu discloses wherein the request for activation of the reference signal muting pattern includes an identification of one or more resources that should be muted, the identification of one or more resources that should be muted identifying a subframe pattern, or a pattern periodicity, or both (Figs. 8A-E, ¶¶ 49 and 52 disclose an eNB transmitting a preferred ABS to an aggressor eNB of a preferred ABS pattern (set) that the eNB wants the aggressor eNB to use – wherein, an ABS pattern set is a subframe pattern as illustrated in Figs. 6B and 8B-E).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Wu to modify Horn-Yi-Yi’ in order to determine a muting pattern for an interfering cell to use. One would have been motivated to do this, because this allows for a distributed ABS selection method and the use of different ABSes by interfering eNBs (Wu ¶ 49).
Re Claims 12-13, though of varying scope, the limitations of claims 12-13 are substantially similar or identical to those of claims 5-6, and are rejected under the same reasoning.
Re Claim 14, Horn-Yi-Yi’ disclose the base station apparatus of claim 9.
Horn-Yi-Yi’ may not explicitly disclose wherein the request for activation of the reference signal muting pattern includes a list of cells for which a muting pattern should be applied.
However, in analogous art, Wu discloses wherein the request for activation of the reference signal muting pattern includes a list of cells for which a muting pattern should be applied (Fig. 8A and ¶ 52 disclose an eNB returning a list of ABS patterns received from other aggressor/interfering cells to an aggressor/interfering cell).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Wu to modify Horn-Yi-Yi’ in order to determine a muting pattern for an interfering cell to use. One would have been motivated to do this, because this allows for a distributed ABS selection method and the use of different ABSes by interfering eNBs (Wu ¶ 49).
Re Claim 16, though of a different scope, the limitations of claim 16 are substantially similar or identical to those of claim 7, and is rejected under the same reasoning. 
Re Claim 17, Horn-Yi-Yi’ disclose the base station apparatus of claim 9.
Horn-Yi-Yi’ may not explicitly disclose wherein the processing circuit is further configured to perform synchronization based on the signal from the first neighbor cell.
However, in analogous art, Wu discloses wherein the processing circuit is further configured to perform synchronization based on the signal from the first neighbor cell (Fig. 5A and ¶ 40 disclose an ABS allocation controller adjusting a frequency of reporting interference estimates in response to detecting a victim cell facing more interference than other cooperating cells; Figs. 6A-B, and ¶¶ 43-44 disclose a plurality of cells reporting interference estimates to an ABS controller, wherein the controller determines ABS patterns for each cell based on which cells are determined to be victim cells; Figs. 8A-E, ¶¶ 49, and 52 disclose the victim cell determining preferred ABS patterns for aggressor cells – thus, aggressor cells are effectively synchronized with the victim cell to prevent further interference above a given threshold – synchronization being based on interference estimates from each cell, which includes the victim cells to which the other cells are effectively synchronized).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Wu to modify Horn-Yi-Yi’ in order to determine a muting pattern for an interfering cell to use. One would have been motivated to do this, because this allows for a distributed ABS selection method and the use of different ABSes by interfering eNBs (Wu ¶ 49).
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468